           Case:21-11011-EEB Doc#:50 Filed:03/18/21                                      Entered:03/18/21 20:32:41 Page1 of 7

 Fill in this information to identify the case:

 Debtor name         R. Investments, RLLP

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)         21-11011
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Chase                                                    Checking                     7053                                     $1,938.00




           3.2.    Wells Fargo                                              Checking                     4932                                       $478.00




           3.3.    Wells Fargo (Payroll)                                    Checking                     4940                                     $1,021.00




           3.4.    First Bank                                               Checking                     2738                                  $215,591.00




           3.5.    Chase (Payroll)                                          Checking                     2954                                       $795.00




           3.6.    Chase (Due Diligence)                                    Checking                     1728                                         $88.00




           3.7.    Wells Fargo                                              Checking                     4957                                         $75.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:21-11011-EEB Doc#:50 Filed:03/18/21                                           Entered:03/18/21 20:32:41 Page2 of 7

 Debtor         R. Investments, RLLP                                                               Case number (If known) 21-11011
                Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $219,986.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               220,398.07       -                               0.00 =....                   $220,398.07
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                               117,650.00       -                               0.00 =....                   $117,650.00
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                                    10,000.00   -                               0.00 =....                    $10,000.00
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                                    20,000.00   -                               0.00 =....                    $20,000.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $368,048.07
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used    Current value of
                                                                                                            for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     100 Class A Shares in 3538 Alaska Avenue
           15.1.     Partners, LLC                                                     100          %                                                  $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case:21-11011-EEB Doc#:50 Filed:03/18/21                                       Entered:03/18/21 20:32:41 Page3 of 7

 Debtor         R. Investments, RLLP                                                          Case number (If known) 21-11011
                Name


                     100 Class A Shares in 1905 Elmore Street
           15.2.     Partners LLC                                                   100           %                                               $0.00




           15.3.     100 Class C Shares in U.C. Tower, LLC                          0             %                                               $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                  $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous Computer Equipment                                                 $0.00                                           $7,095.00


           Miscellaneous Office Equipment                                                   $0.00                                             $125.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $7,220.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:21-11011-EEB Doc#:50 Filed:03/18/21                                      Entered:03/18/21 20:32:41 Page4 of 7

 Debtor         R. Investments, RLLP                                                          Case number (If known) 21-11011
                Name



 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2014 Kia Soul - VIN
                     KNDJN2A21E7024355                                                      $0.00    Comparable sale                        $3,784.00


           47.2.     2015 Kia Soul - VIN
                     KNDJN2A26F7750133                                                      $0.00    Comparable sale                        $5,063.00


           47.3.     2015 Kia Soul - VIN
                     KNDJN2A22F7230270                                                      $0.00    Comparable sale                        $5,063.00


           47.4.     2015 Kia Soul - VIN
                     KNDJN2A21F7776011                                                      $0.00    Comparable sale                        $5,063.00


           47.5.     2014 Kia Soul - VIN
                     KNDJN2A21E7054794                                                      $0.00    Comparable sale                        $3,784.00


           47.6.     2014 Kia Soul - VIN
                     KNDJN2A21E7717734                                                      $0.00    Comparable sale                        $3,784.00


           47.7.     2016 Ford F150 - VIN
                     1FTEW1EG9GKF68441                                                $17,200.00     Comparable sale                      $12,251.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $38,792.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case:21-11011-EEB Doc#:50 Filed:03/18/21                                     Entered:03/18/21 20:32:41 Page5 of 7

 Debtor         R. Investments, RLLP                                                          Case number (If known) 21-11011
                Name


               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Sidewinder Construction System                                                  $0.00                                           Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:21-11011-EEB Doc#:50 Filed:03/18/21                                      Entered:03/18/21 20:32:41 Page6 of 7

 Debtor         R. Investments, RLLP                                                         Case number (If known) 21-11011
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Right of first refusal to purchase Units in Hillside
           Crossing, LLC                                                                                                            Unknown


           Option to purchase Class C Units in Hillside Crossing,
           LLC                                                                                                                      Unknown


           Right of first refusal to purchase Units in U.C. Tower,
           LLC                                                                                                                      Unknown




 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case:21-11011-EEB Doc#:50 Filed:03/18/21                                                           Entered:03/18/21 20:32:41 Page7 of 7

 Debtor          R. Investments, RLLP                                                                                Case number (If known) 21-11011
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $219,986.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $368,048.07

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $7,220.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $38,792.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $634,046.07           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $634,046.07




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
